FILED
IN THE UNITED STATES DISTRICT COURFIEP AEF AE ND
FOR THE DISTRICT OF MARYLAND ... AaYL
2019 SEP 16 PM 2: 37

CLERK'S OFFICE
AT BALTIMORE”

BRANDSAFWAY SERVICES, LLC, *

Plaintiff, *
Civil Action No. BYaB=+6-2016-DEPUTY
Vv. *
MANOLIS PAINTING, INC. *
Defendant. *
Ke OK *K cd * *K * *K * K oa K 2K
MEMORANDUM ORDER

Plaintiff, Brandsafway Services, LLC (“Brandsafway”) brings this action against its
customet, Manolis Painting, Inc. (“Manolis”), for damages caused by an alleged breach of an
Equipment Rental Agreement (“Rental Agreement”) pursuant to which Manolis rented
scaffolding and related equipment. (Compl., ECF No. 1.) Currently pending before this Court
is Plaintiffs Motion for Judgment on the Pleadings on Defendant’s Affirmative Defenses
(ECF No. 16). The parties’ submissions have been reviewed, and no hearing is necessary. See
Local Rule 105.6 (D. Md. 2018). For the reasons that follow, Plaintiffs motion shall be
DENIED. |

BACKGROUND

The following facts are alleged in the Plaintiff's Complaint, ECF No. 1. On or about
July 8, July 14, and August 2, 2016, Manolis agreed to rent scaffolding equipment from
American Platform & Scaffolding (“APS”). (Compl. | 7, ECF No. 1.) Shortly after Manolis
entered into these rental agreements with APS, in August 2016, Brandsafway purchased APS.

(id) As a result, Brandsafway now owns APS’s contracts and agreements. (/d4) After’
Brandsafway putchased APS, Manolis agreed to rent some additional scaffolding and to
purchase some scaffolding from Brandsafway. (Id at { 8.) Manolis used the scaffolding that
it rented from Brandsafway on a construction project in Annapolis, Maryland. (Id. at {| 9.)
Manolis has received invoices from Brandsafway and has never disputed them, but Manolis
has not paid the fees due under the Rental Agreement. (Id. at {{] 15-21.)

Brandsafway filed the instant lawsuit on July 3, 2018, alleging five causes of action! and
seeking monetary damages plus interest. (Id. at ff] 22-51.) Manolis filed its Answer on August
24, 2018, in which it asserted nine affirmative defenses.2 (Answer, ECF No. 12.) On October
13, 2018, Brandsafway filed the instant motion seeking judgment on the pleadings under
Federal Rule of Civil Procedure 12(c), based on Manolis’ failure to include any factual detail
or support for its assertions. (Mot. ECF No. 16.) Brandsafway contends that Manolis’
affirmative defenses do not satisfy the United States Supreme Court’s plausibility standard for
pleadings as set forth in Ashcroft ». Iqbal, 556 U.S. 662 (2009) and Bell Adantic Corp. v. Twombly,

550 U.S. 544 (2007), and therefore, the defenses fail to provide Brandsafway with fair notice.

 

1 Count One — Breach of Contract; Count Two — Unjust Enrichment / Quantum Meruit; Count Three
— Action on Account; Count Four — Conversion; and Count Five — Violation of Maryland’s Prompt Payment
Act. (Compl, ECF No. 1.)

2 First — The Complaint fails to state a claim upon which relief can be granted; Second — Plaintiff's claims
are barred by the doctrine of estoppel; Third — Plaintiff's claims are barred by laches because it delayed an
unreasonable amount of time before seeking payment; Fourth — Plaintiff's claims are barred by the doctrine of
accord and satisfaction; Fifth — Plaintiff's claims are barred by the doctrine of collateral estoppel; Sixth — If
Plaintiff was damaged as alleged, which is denied by Defendant, any damage did not occur as a result of any
fault on the part of Defendant; Seventh — If Plaintiff was damaged as alleged, which is denied by Defendant,
any damage was caused in whole or in part by Plaintiff's own failures, not a result of any fault on the part of
Defendant; Eighth — Plaintiff's claims are barred by payment; Ninth ~ Plaintiff has failed to state a claim under
the Maryland Prompt Payment Statute upon which relief can be granted as a matter of law. (Answer 7-9, ECF
No. 12.)
For the reasons that follow, this Court shall DENY Brandsafway’s motion and shall

allow Manolis to amend its Answer.
STANDARD OF REVIEW

Rule 12(c) authorizes a party to move for judgment on the pleadings any time after the
pleadings are closed, so long as the motion is made early enough so as not to delay trial. See
Fed. R. Civ. P. 12(c). Pleadings are considered closed “upon the filing of a complaint and
answet (absent a court-ordered reply), unless a counterclaim, crossclaim, or third-party claim
is interposed, in which event the filing of an answer to a counterclaim, crossclaim answer, or
third-party answer normally will mark the close of the pleadings.” 5C Charles Alan Wright, et
al., Federal Practice €» Procedure § 1367 (4th Ed. May 2019). “A Rule 12(c) motion for judgment
on the pleadings is appropriate when all material allegations of fact are admitted in the
pleadings and only questions of law remain.” Wells Fargo quip. Fin., Inc. v, State Farm Fire
Cas. Co., 805 F. Supp. 2d 213, 216 (E.D. Va. 2011), afd, 494 F. A’ppx 394 (4th Cir. 2012)
(quoting Republic Ins. Co. v. Culbertson, 717 F. Supp. 415, 418 (E.D. Va. 1989)). The reviewing
Coutt “is requited to view the facts presented in the light most favorable to the nonmoving
party.” Corrigan v. Methodist Hosp., 158 F.R.D. 70, 71 (E.D. Pa. 1994) (citation omitted).

ANALYSIS

Manolis acknowledges that it must provide fair notice of the factual basis for its
defenses. (Def.’s Resp. 2-3, ECF No. 19.) It conterids, however, that some of its defenses do
provide a sufficient factual basis to provide fair notice of its defense, namely, that it purchased
and paid for the scaffolding equipment. (Id. at 3.) Specifically, Manolis notes that its Eighth

Affirmative Defense states that “Plaintiffs claims ate batted by payment,” and in its specific
responses to the numbered paragraphs in Plaintiffs Complaint, it states repeatedly that

“Manolis’ purchased and paid for all the scaffolding provided” by Brandsafway. (i@) Manolis

further contends that Brandsafway’s motion is untimely because it would have been more

appropriate to file a motion to strike the defenses “within 21 days after being served with the

pleading.” Gd at 2 (quoting Fed. R. Civ. P. 12(f)(2)).) Brandsafway missed the deadline of -
September 21, 2018 and instead filed the instant motion on October 13, 2018. (Id) Finally,

Manolis requests leave to amend its Answer. (Id. at 4.)

This Court has held that affirmative defenses ate subject to the pleading requitements
articulated by the Supreme Court in Twombly, 550 U.S. 544, and Igbal, 556 US. 662, which
requires that affirmative defenses be pled in such a way as to “ensure that an opposing party
receives fait notice of the factual basis for an assettion contained in a [] defense.” Bradshaw ».
Hikeo Receivables, LLC, 725 F. Supp. 2d 532, 536 (D. Md. 2010). While this pleading standard
“does not require the assertion of all supporting evidentiary facts,” it does require that, “[a]t a
minimum, [] some statement of the ultimate facts underlying the defense . . . must be set forth,
and both its non-conclusory factual content and the reasonable inferences from that content,
must plausibly suggest a cognizable defense available to the defendant.” Usssix Techs., Inc. v.
Orbital Network Engineering, Inc., No. ELH-10~2091, 2011 WL 631145, at *15 (D. Md. Feb. 11,
2011) (citation omitted). |

In this case, Manolis has provided Brandsafway with fair notice of its defense that it
purchased and paid for the scaffolding equipment and thus owed no rental fees. The United
States Court of Appeals for the Fourth Circuit has noted that striking pleadings 1s “a drastic

remedy,” Waste Mgmt. Holdings, Inc. v. Gilmore, 252 F.3d 316, 347 (4th Cir.2001), and if stricken,
“the defendant should normally be granted leave to amend,” Banks ». Realty Mgmt. Serv, No.
10cv14 GCC/TCB), 2010 WL 420037, at *1 (E.D. Va. Jan. 29, 2010) (citing 5C Wright &
Miller § 1381 (Gd ed. 2004)). Therefore, under the circumstances, this Court shall deny
judgment to the Plaintiff on the basis of Defendant’s lack of factual support for its defenses.
Rather, this Court shall allow Manolis to amend its Answer to supply the requisite detail to
support its affirmative defenses.

| CONCLUSION

1. Plaintiffs Motion for Judgment on the Pleadings on Defendant’s
Affirmative Defenses (ECF No. 16) is DENIED. |

2. Defendant, Manolis Painting, Inc., shall file an Amended Answer within
14 days of the date of this Order.

3, The Clerk of this Court shall transmit copies of this Order and
accompanying Memorandum Opinion to Counsel.

Dated: September 16, 2019

Richard D, Bennett
United States District Judge
